DETAILED ACTION
This action is responsive to the application No. 16/519,008 filed on July 23, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 23, 2021 has been entered.

Claim Status
Claims 1-6 are currently pending and being considered in the Office Action. Claims 7-19 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saki (U.S. Pub # 2016/0079405) of record.
Regarding independent Claim 1, Saki teaches, in Figs. 1 and 4A, an insulating structure of a high electron mobility transistor (HEMT), comprising: 
a gallium nitride layer (Fig. 4A: 11, paragraphs [0016] & [0019], x1 = 0); 
an aluminum gallium nitride layer (Fig. 4A: 12, paragraph [0016]) on the gallium nitride layer (11); 
two grooves (space occupied by Fig. 1: 19, paragraph [0023]; although not shown in Fig. 4A, since element 40 is formed over element 19 in Fig. 1, it is clear that element 19 must be formed outside the field of view of Fig. 4A) located in the gallium nitride layer (11) and the aluminum gallium nitride layer (12); 
an insulating layer (19) located in the two grooves (space occupied by 19), wherein a top surface of the insulating layer (19) is aligned with a top surface of the aluminum gallium nitride layer (12); and 
a passivation layer (Figs. 1 & 4A: 40, paragraph [0016]; by broadest reasonable interpretation, a gate insulating film may be considered equivalent to a passivation layer) on the aluminum gallium nitride layer (12) and the insulating layer (19), wherein all of the top surface of the aluminum gallium nitride layer (12) is covered by the passivation layer (40) between the two grooves (see Figs. 4A-4C & Fig. 1; prior to the formation of Figs. 1 & 4C: 22 & 23, paragraph [0016], the passivation layer 40 covers the entire surface of aluminum gallium nitride layer 12).
Regarding Claim 2, Saki teaches the insulating structure of a high electron mobility transistor (HEMT) of claim 1, wherein a two-dimensional electron gas (2DEG) layer (Fig. 1: 11g, 
Regarding Claim 3, Saki teaches the insulating structure of a high electron mobility transistor (HEMT) of claim 2, wherein the two-dimensional electron gas layer (11g) is not located in the insulating layer (19).
Regarding Claim 4, Saki teaches the insulating structure of a high electron mobility transistor (HEMT) of claim 1, further comprising a buffer layer (Fig. 1: 13, paragraphs [0016] & [0018]; by broadest reasonable interpretation, the “third semiconductor layer 13” as disclosed in paragraph [0018] may be considered a buffer layer) disposed below the gallium nitride layer (11).
Regarding Claim 5, Saki teaches the insulating structure of a high electron mobility transistor (HEMT) of claim 4, wherein the range (the instant limitation “the range” is interpreted herein as indicating a physical extent of the groove) of the groove (space occupied by 19) comprises part of the gallium nitride layer (11), part of the aluminum gallium nitride layer (12) and part of the buffer layer (13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saki (U.S. Pub # 2016/0079405) of record as applied to claim 1 above, and further in view of Marui (U.S. Pub # 2009/0242937) of record.
Regarding Claim 6, Saki teaches the insulating structure of a high electron mobility transistor (HEMT) of claim 1, and is silent with respect to wherein the passivation layer (40) and the insulating layer (19) are made of different materials.
Marui discloses an insulating structure of a high electron mobility transistor (HEMT) wherein the passivation layer (Fig. 6: 13x, paragraph [0030]) and the insulating layer (Fig. 1: 27, paragraph [0028]) are made of different materials (paragraphs [0028] & [0030]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “passivation layer and the insulating layer are made of different materials” teachings of Marui to the device of Saki because Marui discloses in paragraphs [0028] & [0030] that SiN is a suitable material for use as a gate insulation/passivation layer, whereas a device isolation region may be formed by implanting argon ions into the semiconductor layers. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.


Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (p. 6 line 19-p. 8 line 8), Applicant argues that the prior art of Saki fails to teach the limitation “wherein all of the top surface of the aluminum gallium nitride layer is covered by the passivation layer between the two grooves” as recited in claim 1. Applicant points to the areas of Fig. 1 in which the source and drain electrodes (Fig. 1: 22 & 23, paragraph [0016]) contact the aluminum gallium nitride layer (12) as evidence that all of the top surface of the aluminum gallium nitride layer is not covered by the passivation layer (40).
Examiner respectfully submits that the prior art of Saki is considered to teach the device as claimed in the embodiment of Fig. 4A. The device depicted in Fig. 1 of Saki is a substantially completed device. In contrast, the device depicted in Fig. 4A of Saki is a partially completed device, prior to the etching of the gate insulating film (40) cited herein as the claimed passivation layer. Examiner likewise submits that the device depicted in Fig. 8 of Applicant’s disclosure is considered a partially completed device. In paragraph [0037] of Applicant’s original disclosure, Applicant recites “Subsequently, other processes can be continuously performed on the semiconductor structure that has completed the insulation region, such as forming the gate, source/drain, contact structure, etc. corresponding to the high electron mobility transistor. Since these processes are known in the art, they will not be described in detail here.” This disclosure supports Examiner’s position that the device depicted in Fig. 8 is not a completed device, as additional elements are left to be formed on the device. Further, Applicant does not disclose forming source/drain contacts in such a way that the passivation layer remains covering the entire aluminum gallium nitride layer between the two grooves. Therefore, it is reasonable to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892